DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al (US 2018/0182659 A1).
As to claim 1, Yokoyama discloses a substrate holder, comprising: 
	a contact assembly (#300) provided with a contact configured as an electric contact to come into contact with an outer circumferential part of a first face of a substrate (#370), a seal member provided with a seal portion configured to cover a periphery of a leading end portion of the contact and to come into contact with the first face (#361/362), and a holder body configured to hold the contact and the seal member (#301 OR #363 Fig. 16): 
	a first plate located on a second face side of the substrate and configured to hold the substrate between the contact assembly and the first plate (#400): 
	at least one first pin fixed to the holder body of the contact assembly extended toward the second face side on outside of the substrate (#340). and provided with a locked portion (#340a): 
	a locking member placed on the second face side relative to the first plate and configured to be displaceable between a locked state and an unlocked state with respect to the locked portion of the first pin (#s 342): and 
	at least one first biasing member placed between the locking member and the first plate along the outer circumferential part of the substrate such as to separate the locking member and the first plate from each other and compressed between the locking member and the first plate in the locked state to bias the first plate toward the contact assembly (#343).  

As to claim 2, Yokoyama discloses a substrate holder, comprising: 
	a contact assembly (#300) provided with a contact configured as an electric contact to come into contact with an outer circumferential part of a first face of a substrate (#370), a seal member provided with a seal portion configured to cover a periphery of a leading end portion of the contact and to come into contact with the first face (#361/362), and a holder body configured to hold the contact and the seal member (#301 OR #363 Fig. 16): 
	a first plate located on a second face side of the substrate and configured to hold the substrate between the contact assembly and the first plate (#400): 
	a plurality of first pin fixed to the holder body of the contact assembly extended toward the second face side on outside of the substrate (#340). and provided with a locked portion (#340a): 
	a locking member placed on the second face side relative to the first plate and configured to be displaceable between a locked state and an unlocked state with respect to the locked portion of the first pin (#s 342): and 
	a plurality of first biasing member placed between the locking member and the first plate along the outer circumferential part of the substrate such as to separate the locking member and the first plate from each other and compressed between the locking member and the first plate in the locked state to bias the first plate toward the contact assembly (#343).  


As to claim 3, Yokoyama further discloses a second plate placed relative to the first plate, wherein the first biasing member is placed between the first plate and the second plate such as to separate the first plate and the second plate from each other, and the locking member is locked to the locked portion of the first pin on an opposite side of the second plate to the first plate (Fig. 9 #344 OR #310 Fig. 16).

As to claim 4, Yokoyama further discloses a second biasing member placed between the locking member and the second plate, wherein the locking member is biased by the second biasing member to the locked state or to the unlocked state. (Fig. 4b plural 342 between second plate 310 and the locking members 340/350 [0124]-[0125]).

As to claim 5, Yokoyama further discloses a second pin fixed to the second plate, wherein the locking member includes a first guide hole which the second pin is inserted in, and - 48 - the locking member is guided by the second pin along a surface of the second plate to be moved between the locked state and the unlocked state. (#341 see Fig. 7 for guide holes in 350 through which 341 passes as rotated between locked/unlocked states – [0230]).

As to claim 6, Yokoyama further discloses wherein the locking member is moved along with the second plate to become closer to and away from the first plate (via movement of 342 lever which moves the) , the first plate includes one of a third pin and a second guide hole which the third pin is inserted in, the second plate includes the other of the third pin and the second guide hole, and the first and second plates are guided by the third pin to be moved closer to and away from each other. (#s 390/490 on first and second plates [0123] into guides holes 490a).

As to claim 7, Yokoyama further discloses wherein at least part of the first biasing member is located outside of the substrate (See Fig. 2c location of clamping members 340 relative substrate S).

As to claim 8, Yokoyama further discloses wherein the first biasing member has a spring that is placed in a periphery of the at least one first pin (Fig. 7 relative positions of 343 and 340 in a periphery is defined as an outer limit/edge of an area or object and does not require complete surrounding or concentric positioning.

As to claim 9, Yokoyama further discloses wherein the first biasing member includes an elastic element placed on an inner side of the first pin and/or an elastic element placed on an outer side of the first pin in an outward direction of the substrate (#343 which is considered an elastic element since elastic elements are defined to be objects which return to their original shape once altered, i.e. a spring return to its elongated form once uncompressed).

As to claim 10, Yokoyama further discloses wherein at least part of the first biasing member is arranged to overlap with the seal portion (see Fig. 16 seal #362 which overlaps #400 at the rear).

As to claim 11, Yokoyama further discloses wherein the seal member further includes a protrusion that is protruded toward the first plate on an outer side of the seal member (#362 protrusion shown in Fig. 16 indent towards 400), and the first pin is placed on an outer side of the seal portion and on an inner side of the protrusion in an outward direction of the substrate (Fig. 7 first pin outside of 361 but located inner side relative to location 362 which is between 400 and 300 gap – [0144]).

As to claim 17, Yokoyama further discloses wherein the holder body has a bus bar that is electrically connected with the contact. (Fig. 18 331 with L1-L18 connecting 320 to each connector C1-C18).

As to claim 18, Yokoyama further discloses wherein the holder body further includes a third plate attached to the bus bar on a side opposite to the first plate. (#320 OR 311).

As to claim 19, Yokoyama further discloses wherein the substrate is in a polygonal shape (See Fig. 4a S rectangle), and the contact and the seal member are provided on opposed two sides of the substrate. (Fig. 4b seals around outs the outside and contacts provided around the outside as well – Fig. 17 C1-C18)/

As to claim 20, Yokoyama discloses an apparatus for plating comprising comprising: the substrate holder according to claim 1 (See above); and a plating device configured to plate a substrate held by the substrate holder. (title “plating device” Fig. 1 #100 and specific platin gtank 39).

Allowable Subject Matter
Claims 12-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795